Mr. Chief Justice Del Toro
delivered the opinion of the court.
In October, 1922, José Mas Guardiola brought an action for divorce against his wife, averring that she had deserted him more than a year before. The defendant answered that it was her husband who had deserted her; that she had no intention to desert him, and that she was willing to live with the plaintiff whenever so requested by him.
At the trial the evidence of the plaintiff consisted of his testimony and that of Carlos Matos and José A. Florido. The defendant’s evidence consisted of her own testimony and that of Ildefonso Estella and Felipe Zavala. We have analyzed the evidence and in some parts it is contradictory. Assuming that the conflict was adjusted by the court and that this court should accept the view most favor*800able to tbe plaintiff, even then we are of tbe opinion that that abandonment referred to by tbe law and tbe jurisprudence as ground for divorce has not been shown.
Tbe fact of physical separation is not sufficient; nor that of mere quarrels. It is necessary to show a firm and deliberate intention, followed by action, not to live together, but actually to break tbe matrimonial bond. And in this case tbe wife did not so act. She testified at tbe trial “that it was never her intention to separate herself definitely from her husband and never bad thought of it, for she loved him and be is tbe father of her children, be being tbe only man whom she has loved.”
This is a case of a young married couple with many childreii and without wealth. Tbe matrimonial bond should! not and will not be broken, for only by uniting their physical and spiritual forces can they fulfill their destiny.
The judgment appealed from should be reversed and the complaint dismissed.